Memorandum by the Court :
We are of opinion that the proceeding to remove a committee of the person and estate of an incompetent person is not -a part of *252the original proceeding by which such ■ committee was appointed. Consequently the proceeding instituted for the former purpose, in Kings county, in the second judicial district, and the one in the county of Erie, in the eighth judicial district, are independent proceedings. An order, therefore, in one proceeding, staying the prosecution of the other proceeding, is, in substance and effect, an injunction and not a stay. The orders granted in the county of Erie on the second and fourth days of May are erroneous, and should, therefore, be vacated. We are constrained to take this summary course for the reason that the present condition of these proceedings will quite likely, if not nécessarily, lead to an unseemly ■conflict of judicial authority, operating to the disadvantage of the ■orderly exercise of judicial power and interfere with the due administration of justice. At the same time it must be said that the parties who moved at the Erie County Special Term for the injunction were not without palliation for their action, even though they were without legal .justification. We find no reason for the. haste with which the proceedings in Kings county have been prosecuted. The order to show cause, why the report of the referee should not be confirmed, and directing its service by mail, giving less than two days’ notice for people at the other end of the State, a distance •of over 400 miles, was certainly inadvertent, as there is no pretense that any urgency exists, either in the care of the person of Miss Porter or to prevent the waste of her estate, both of which seem to have been- perfectly secure in the hands of the former committee. The granting of this order must have been an inadvertence upon the part of the learned judge who granted it, an inadvertence which we feel assured he will be most ready to correct when his attention is.called to it, and will doubtless adjourn the motion and give the parties the full legal time in which to interpose such matters as they shall be' advised are necessary.
There is also grave doubt whether the application in this county should not properly have been relegated to- the county of Niagara, and whether even now such course should not bé taken. But the remedy for the parties aggrieved is by application in the proceeding here, where they can obtain full relief.
All concurred, except Goodrich, P. J., and' Bartlett, J., dissenting.